EXHIBIT 10.6

ELECTRONICS FOR IMAGING, INC.

AMENDMENT OF STOCK OPTION AGREEMENT

THIS AMENDMENT OF STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of
this 29th day of August, 2008 (the “Effective Date”), between Gill Cogan
(“Optionee”) and Electronics For Imaging, Inc., a Delaware corporation (the
“Company”).

RECITALS

WHEREAS, the Optionee has previously been granted certain options to purchase
the Company’s common stock (the “Stock Options”), as set forth on Exhibit A
attached hereto; and

WHEREAS, the parties wish to amend each stock option agreement and/or grant
notice evidencing a Stock Option (each an “Option Agreement”) pursuant to the
terms and conditions set forth below.

AGREEMENT

1. Exercise Price. Notwithstanding anything in any Option Agreement to the
contrary, the per share exercise price of each Stock Option shall be equal to,
and in no event shall at any time be less than, the fair market value of a share
of the Company’s common stock on the “measurement date” for such grant as
determined by the Company for purposes of financial accounting and reporting
under APB 25, FAS 123 or FAS 123(R), as applicable (the “Corrected Grant Date”),
and each such Stock Option shall be and hereby is amended to the extent
necessary to reflect such exercise price, as set forth on Exhibit A attached
hereto.

2. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of each Option Agreement shall remain in full force and effect.

3. Complete Agreement. This Agreement and the Option Agreements together
constitute the entire agreement between Optionee and the Company with respect to
the exercise price of each Stock Option and the subject matter hereof and they
are the complete, final and exclusive embodiment of their agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein.

4. Further Assurances. The Optionee agrees to promptly take, or cause to be
taken and to do, or cause to be done, acts (including signing all documents,
agreements or instruments) necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby as reasonably requested by the
Company or any affiliate thereof.

5. Applicable Law. This Agreement shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

ELECTRONICS FOR IMAGING, INC. By:   /s/ John Ritchie Name:   John Ritchie Title:
  Chief Financial Officer

 

OPTIONEE /s/ Gill Cogan Gill Cogan

 

2



--------------------------------------------------------------------------------

Exhibit A

Stock Options

 

Grant Number

  Grant
Date
(corrected as required)   Number of
Options
Subject to
Amendment   Original
Exercise Price
Per Share   Amended
Exercise Price
Per Share 002680   10/05/98   15,000   $ 13.75   $ 20.19 003338   06/08/99  
18,000     33.81     48.38 009706   02/12/01   20,000     13.75     22.06
00002643   11/25/03   22,000     26.59     26.85